DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 has the wrong status identifier. This claim is not “new” and should be (currently amended).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant newly added claim language that recites “a front panel with detachable fasteners being placed beginning at a middle edge of the neckline of the pajama to detachably join a left and right side of the front panel but not allowing complete separation of the left and right sides of the front panel by releasable fasteners” is not supported by the originally filed disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with antecedent issues.  The examiner has tried to simply the correspondence, such that the issues are addressed here, and also bolded and underlined as they appear in the claims so that applicant can easily point out the language that is improper. 
Claim 1 recites the limitation "wherein fastneers" in after reicting “a fastener”. It is unclear is the “fasteners” are the same as the fastener already recited, or if there are additional fasteners.  If applicant wants to recite a group of fasteners, this can be corrected by reciting, for example “ a plurality of fasteners, wherein one of said plurality of fasteners”.   
Claim 1 recites “a neckline” then further recites “a neckline”.  It is unclear if the second neckline recited is the same neckline that has been positively recited or an additional neckline. For purposes of examination it has been interpreted as a single neckline.  To correct this, applicant should recite “the or said” any time they are referring back to an element that has been positively recited.  Claim 1 further recites “ends with a fastener”. It is unclear if the “a fastener” is the “a fastener” already recited, is “fasteners” or an additional element.  Further clarification is required. 
Claim 	1 “the” with respect to a garment.  A garment has not been positively recited. A pajama has been positively recited.  For purposes of clarity the applicant should phrase the pajama/garment the same throughout the claim said. Clarification required. However, for purposes of examination the garment has been construed as the pajama. 
With respect to claim 1, applicant recites “the” with respect to “a top”. A top has not yet been recited and therefore applicant should refrain from using “the or said” language. 
With respect to claim 1, applicant recite “the” with respect to an edge. It is unclear what edge the applicant is referring to. There are multiple “edges” claimed. For example is the applicant referring to the left edge, the left ankle edge, the right edge the ankleAppropriate clarification is required. 
Claim 1 recites “the” with respect to a right wrist hemline. A right wrist hemline has not been positively recited. 
Claim 1 recites “the” with respect to a right side ankle garment hemline”.  A right side of an ankle garment hemline has not been positively recited. 
Claim 1 recites “detachable fastener” it is unclear the fastener is the same fastener already recited, or an additional element. Appropriate clarification required. 
Claim 1 recites “the bottom” with respect to a left edge. A bottom of a left edge has not yet been positively recited. 
With respect to claim 2, the underlined and bolded language is an issue of antecedent basis. Claim 2 depends from claim 1.  These elements have already been recited in claim 1 and therefore if already recited, should be using “the/said” language. 
For example, claim 2 recites a plurality of fasteners. It also recites a front and back panel. These elements are part of claim 1. The claim has been construed as such, and not that these are a 3rd and 4th panel of the invention. Please make the appropriate corrections. 
Claims 3 recites “a” single front and back panel. These appear to be the same panels disclosed in claim 1 and should be referred to as “the” front panel and “the” back panel. 
	Claim 4, recites “a” fastener.  It appears as though applicant is referring back to one of the fasteners discloses in claim 1 and should be using “the” to recite an element already disclosed.
Claim 5 recites “a” single front panel. These appear to be the same panel disclosed in claim 1 and should be referred to as “the” front panel and “the” back panel. 
	Claim 6 recites “front panel fastener” and “all front and back panel fasteners”. It Is unclear which fastener elements disclosed are considered “front panel” and “back panel fasteners”. Appropriate clarification is required. 
With respect to claim 11, applicant recites “the” garment . A garment has not been positively recited. Applicant seems to be using garment and pajama interchangeably and should stick with one adjective throughout the claim set. Applicant recite “The” with respect to a top. A top of a left wrist hemline has not been positively recited


Claim 1 recites “down a left arm of the pajama evenly spaced and ends with a fastener).  It is unclear what element is evenly spaced.  For purposed of examination, the claims has been construed to mean “said plurality of fasteners are evenly spaced and one of said plurality of fasteners is positioned at a left wrist hemline of the pajama”.  
Claim 1 recites “with a fastener (17) evenly spaced apart upwards”. It is unclear how a single fastener is evenly spaced apart upwards.  It appears applicant means a plurality of fasteners are evenly spaced.  Appropriate correction is required.
Claim 1 recites, furthermore a fastener (21) placed at releasably attached said front panel (11). This language is awkward and appears to be an error of syntax. Appropriate correction required. 
Claim 5, recites that the fasteners are plaed to detachable join the left and right side panels. It is unclear how the panel is a single continuous panel if it is joined at left and right sides. Further, it is unclear how the device does not allow for complete separation of the left and right sides, as there is no seam or discussion in the specification of the joint between the left and right panels.
 Claim 6 recites “front panel fastener” and “all front and back panel fasteners”. It Is unclear which fastener elements disclosed are considered “front panel” and “back panel fasteners”. Appropriate clarification is required. 
Claim 6 recites “a single detachable fastener”. It is unclear how a multitude of fasteners can also be a single fastener. Further it is not clear what applicant means by “single” since the fasteners disclosed are two part fastener elements. Appropriate clarification is required. 
Claims 7 and claim 8 recites “ a multiplicity of evenly spaced fasteners” it is unclear if these are the same fasteners already recited in claim 1, or an additional set of a multiplicity of evenly spaced fasteners. Appropriate clarification is required. 
Claim(s) 9 and 10 is/are rejected as being indefinite. “A first and second panel permanent joined” is unclear. It is unclear if the first and second panel are the single continuous front panel, and the single continuous back panel of claim 1.  It appears that applicant is referring back to the same panel disclosed.  If that is the case, then it is also unclear how the first and second continuous panels are releasabled attached and also permanently joined as currently required by claims 1 and 9. 
With respect to claim 10 recites “comprises  similar features (front and back panels (11, 12), fasteners (13-20), string (24)). It is unclear what is required of the claim. What features does “similar features” cover. This is an omnibus type limitation and is not definite. Further, claim 10 depends from 9, 8, 7, 6, 5, 4, 3, 2,1 all which recite infant pajama structure with pant legs. It is unclear how there are pant legs present and also a gown structure. Appropriate clarification is required. 

Claim 11 applicant recites “an edge” but multiple edges have been previously recited. It is unclear what edge the applicant is referring to.  
Claim 11 applicant recites “a fastener”.  Multiple fastener elements have been recited. Its unclear if the applicant is referring to the same fastener, a second fastener, etc..  Appropriate correction required. 



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4, 7-8,  are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim language of claims 2- 4 does not further limit claim 1.  Claim 2 recites fasteners that are located at the neckline to the shoulders  past the armpits. These areas are already covered by the fasteners recited in claim 1. Claim 3 recites a single front and back panel, which is already recited in claim 1.  Claim 4 recites any releasable fastener. Claim 1 recites a generic releasable fastener and adding the phrase “any” does not further limit the claim language. Claim 7 and 8 futher recite the same fasteners already disclosed in claim 1.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 and 11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by Rolando (US 2012/0266349). The device of Rolando discloses, 
With respect to claim 1, A hospital pajama comprising of a one piece single, continuous front panel (110)  with two arms and two legs (Figure 1a)), releasably attached (para 0007) to a one piece single, continuous back panel  (120) with two arms and two legs (figure 1b), wherein said one piece back panel (120) releasably attaches to said one piece front panel (para 0007) joining at a left edge near a neckline (170) of the pajama with a fastener (160, 162), wherein fasteners  (160) releasably join the one piece back panel (120) to the one piece front panel (110) from a neckline of the pajama down a left arm of the pajama (Figures 1a, 1b) , (said fasteners are)  evenly spaced (Figure 6) and ends with a fastener (Figures 1a, 1b)) at an edge of the garment which releasably attaches at the top of a  left wrist hemline of the pajama (para 0007); likewise the one piece back panel (120) releasably attaches to the one piece front panel (110) joining at a right edge near a neckline  (170)  of the pajama with a fastener (161. 163), wherein fasteners releasably join the one piece back panel (120) to the one piece front panel (110) down a right arm of said pajama , (said fasteners are)  evenly spaced (Figure 6) and ends with a fastener (Figures 1a and 1b) ) at an edge of the garment which releasably attaches at the top of a right wrist hemline of the pajama; also releasably attached at the bottom of a right edge of said garment under the right wrist hemline of the pajama

with a fastener (165, 167) evenly spaced apart upwards from the edge of said garment  placed at the  right wrist hemline (Figure 1 a) of the pajama upwards towards a right armpit portion of the pajama, continuing past the right armpit portion of said pajama towards a right side of a bodice of the pajama with fasteners evenly spaced (Figure 6) along the right side  of the garment in which a fastener  (165, 167) ends at an edge on the outside of the right side of a garment’s ankle hemline (165, 167) to releasably attach said one piece back panel (120) to said one piece front panel (110) on right side (143)  of the bodice of the pajama; likewise a detachable fastener (164, 165) is placed at the bottom of a left edge of said garment under a left wrist hemline of the garment and continues with evenly spaced fasteners  (Figure 6, para 0046) upwards towards a left armpit portion of the pajama (Figure 1a), continuing past the left armpit portion of the pajama towards a the left side of the bodice of the pajama with fasteners evenly spaced  (Figure 6, para 0046) along the left side of the garment ending with a fastener(164, 165) at the edge of the garment on the outside of a left ankle hemline (Figure 1a) of the garment to releasably attach said one piece back panel (120) to said one piece front panel (110) on left side of the bodice of the pajama, furthermore a fastener (168,169) placed at releasably attached said front panel (110), and said back panel (120) to the bottom of a right edge of said garment on the inside of the left ankle hemline of the garment, whereas fasteners are evenly spaced  (Figure 6, para 0046) and run upwards towards (a) groin area of the garment, each fastener placed on said garment continuing on down the inside of a right leg of said garment, with edge of garment ending with a fastener (168, 169) at the inside of the garment at the right ankle hemline of said garment  (Figure 1a, and 1b). 

With respect to claim 2, The hospital pajama (Figures 1a, 1b) of claim 1 wherein a plurality of fasteners  (160, 161) detachably connecting a one piece back panel (120) to a one piece front panel (110) joined at outsides edges (Figure 1a, 1b)  of the garment along  left and right shoulders of the pajama and arms of said pajama as well as an outside edge of the garment on the inside of left and right arms (164, 165) of the pajama continuing past the patient’s left and right armpit portions of said pajama down the outsides of the left and right bodice and legs of the pajama (figures 1a 1b); said fasteners  (168, 169) continue to detachably join the one piece back panel (120) to the one piece front panel (110) of said pajama at an edge of the garment along the inside of a left leg of the garment continuing on the outside of  the groin area of the garment down along an inside of the patient’s right leg of said garment, and is capable for use, since the garment has the same positioning of the fastening elements with respect to the front and back panels, would be capable for use to  allow any PICC line, tube, wire, or any medical device to be placed inside the pajama, see MPEP 2114. The prior art is capable of performing the claimed function and therefore meets the claim language as currently required by the claim. 

With respect to claim 3, The hospital pajama (10) of claim 2 wherein the single, continuous front panel (110) and single, continuous back panel (120) releasably attach to each other via detachable fasteners (160, 161, 162, 163, 164, 165, 166, 167, 168, 169).

Claim 4 (Currently Amended): The hospital pajama (10) of claim 3 wherein a fastener includes any type of releasable fastener (para 0046)


With respect to claim 11, A hospital pajama wherein the garment is comprised of a one piece front panel (110), releasably attached to a one piece back panel(120), wherein said panels releasably join at a left edge (130) of the garment near a  neckline (170) of the pajama with a fastener (160,162), wherein this fastener (160,162) releasably joins the one piece back panel (120) to the one piece front panel (110) from an edge of the garment near the neckline of the pajama down a left arm of the pajama (Figure 1a, 1b) evenly spaced  (Figure 6, para 0046) and ends at an edge of the garment which releasably attaches at the top of a  left wrist hemline of the pajama with a fastener (160,162); likewise the one piece back panel (120) releasably attaches to the one piece front panel (110) joining at a right edge near the patient’s neckline of the pajama with a fastener (163,161), wherein this fastener (163, 161) releasably joins the one piece back panel (120) to the one piece front panel (110) down a  right arm of the pajama evenly spaced (Figure 6, para 0046) and ends at an edge of the garment  (para 0046) which releasably attaches via fastener (163,161) at the top of a  right wrist hemline of the pajama. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronaldo in view of Janelle (US 2020/0107592). The device of Ronaldo substantially discloses the claimed invention including a single continuous front panel, but is lacking fasteners in a middle edge of a neckline. 
The device of Janelle, teaches, with respect to claim 5, the hospital pajama (10) with detachable fasteners (62,64) being placed beginning at a middle edge of a neckline (near 110) of the pajama to detachably join a left and right side of the front panel (110) but not allowing complete separation, the prior art meets the structure as recited and therefore would be expected to preform in the manner recited as not allowing complete separation,  of the left and right sides of the front panel (11); by releasable fasteners (23), since the fastener in the other portions of the garment would allow the garment to remain fastened, as best understood.
With respect to claim 6, as best understood, the  front panel fasteners (62, 64 of Janelle)) as well as all front panel (11) and back panel (12) fasteners (of Ronaldo) constitute a multitude of single detachable fasteners (snap fasteners). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the front panel fastener taught by Janelle in order to provide improved flexibility in joining the garment and taking of specific sections of the garment for medical care. 

With respect to Claim 7, the device of Ronaldo teaches wherein the garment has a multiplicity of evenly spaced fasteners with a fastener (165, 167) starting at an inside of the garment at a right edge of a  right wrist hemline of the pajama (figure 1a, 1b), continuing upwards past an armpit area of the pajama; these fasteners continue down an outer portion of the garment along the right side of  the bodice of the garment and end with a fastener (165, 167)) at an edge of the garment near a right ankle hemline of the garment (Figure 1b, 1a), likewise said garment has a multiplicity of evenly spaced fasteners with a fastener (164, 166) starting at an inside edge of the garment near a left wrist hemline of the garment (figure 1a, 1b), continuing upwards past the armpit portion of the pajama, a plurality of fasteners continue down an outer portion of the garment along the left side of the patient’s body bodice of the pajama and end with a fastener (164, 166)) at an edge of the garment near a left ankle hemline of the garment (Figure 1a, 1b).
With respect to claim 8, the device of Ronaldo, teaches wherein the garment has a multiplicity of evenly spaced fasteners with a fastener (169,168) starting at an inside edge of the garment near a right ankle hemline of said garment, continuing upwards past the  groin area of the garment then back down the garment along a left leg of the garment ending at an edge of the garment near the inside of the left ankle hemline of said garment (Figures 1a, 1b).

Allowable Subject Matter
Claims 9 and 10 are free from art. Claims 9-10  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st, 2nd and 4th  paragraph rejections, set forth in this Office action.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 982
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732